Appeal by the People from (1) an order of the Supreme Court, Queens County (Blackburne, J.), dated December 6, 2002, which, upon reargument, adhered to its original determination in an order dated October 16, 2002, granting the defendant’s motion to dismiss the indictment pursuant to CPL 30.30, and (2) an amended order of the same court, also dated December 6, 2002.
Ordered that the appeal from the order is dismissed as the order was superseded by the amended order; and it is further,
Ordered that the amended order is reversed, on the law, upon reargument, the motion is denied, the indictment is reinstated, the order is vacated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
The Supreme Court, upon reargument, adhered to its original determination granting the defendant’s motion to dismiss the indictment pursuant to CPL 30.30. The People appeal, contending that the Supreme Court erroneously calculated the time which must be excluded under the statute.
*528The defendant served a “so-ordered” subpoena on certain entities for their records concerning matters related to the charges in the indictment. The City of New York, one of the entities which was served with a subpoena, commenced a proceeding pursuant to CPLR 2304 to quash the subpoenas. When the Supreme Court denied the City’s petition, the City appealed to this Court. Meanwhile, the District Attorney commenced a proceeding pursuant to CPLR article 78 in this Court to prohibit the enforcement of the orders of the Supreme Court, inter alia, denying the City’s petition. This Court granted the petition of the District Attorney, reversed the order denying the City’s petition to quash the subpoenas, and quashed the subpoenas (see Matter of Brown v Grosso, 285 AD2d 642 [2001]; Matter of City of New York v Hodges, 285 AD2d 645 [2001]).
We agree with the People’s contention that the period during which these proceedings were litigated in this Court should have been excluded for purposes of CPL 30.30. Since the defendant initiated the process by serving the subpoenas, and, as a practical matter, the case could not be tried until the petition to quash was resolved, the time should have been excluded under CPL 30.30 (4) (a) (see People v McCray, 238 AD2d 442, 443 [1997]; People v Batts, 227 AD2d 224 [1996]). After excluding this time period, the People were chargeable with less than six months. Furthermore, even if that period was not excluded, the period of delay correctly chargeable to the People did not exceed six months. Therefore the Supreme Court, upon reargument, erroneously adhered to its original determination granting the defendant’s motion to dismiss the indictment pursuant to CPL 30.30. Smith, J.P., H. Miller and Luciano, JJ., concur.